DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first drill pipe, wherein the first drill pipe is non-conductive; 
a second drill pipe disposed within the first drill pipe, wherein the second drill pipe is conductive; and an antenna electrically coupled to the first drill pipe”. The specification, as originally filed, did not include any description of this. 
A first drill pipe shown in Figs.10-11 are steel pipe that is conductive www.bing.com/search?q=Is+steel+condcutive%3F&cvid=3af989d03f3348d891b42b3db2a67fd0&aqs=edge.0.69i59j69i57j0l7.3551j0j1&FORM=ANAB01&PC=U531
A second drill pipe 104 disposed within the first drill pipe 402 in Fig.4A is non- conductive (see pgh. 36, ‘the insulated tube 104 is constructed of an electrically-non-conductive material such as, for example. ABS plastic, carbon fiber, ceramic, or other appropriate material’).
Claim 2 recites “the second antenna” lacks antecedent basis.
Claim 3 is rejected as being dependent on claim 2.
Claims 2-4 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Boyadjieff et al. (20060151179 – Boyadjieff).
Boyadjieff discloses a pipe, comprising:
Re claim 1 (as best understood by examiner, 112 issue):
a first drill pipe 202 (i.e., figs. 2-4), wherein the first drill pipe is non-conductive (it is conductive, see 112 issue above) (202 is metallic as shown by the cross-hatching: MPEP §608.02, subsection IX, and metal is conductive); 
a second drill pipe 260 disposed within the first drill pipe (i.e., fig. 4), wherein the second drill pipe is conductive (it is non-conductive, see 112 issue above) (i.e., 260 in fig. 4, pgh. 72, ‘use of one or more layers 260 of a non-conductive material applied to coat the interior surface 210 of a tubular 200, such as a section of drill pipe” – 260 forms tube in the pipe 202); and 
an antenna 300 (i.e., fig. 5, pghs 82, 83, repeater- electronic device – electrically coupled) electrically coupled to the first drill pipe 200, the antenna facilitating wireless transmission of signals along a length of the second drill pipe (i.e., pgh. 72, ‘repeaters located at points within the communication path or conduit’).
Re claim 2 (as best understood by examiner, 112 issue), a repeater antenna disposed within the second antenna (i.e., pgh. 27, ‘the amplifier repeater is located in a ring), the repeater antenna transmitting radio frequency (i.e., pgh. 32, ‘These repeaters can be RF receiver-transmitters coupled either mechanically or through the electromagnetic field produced by these repeaters between the conductive members within the pipes’) signals along a length of the second drill pipe.
Re claim 3, a master control unit (i.e., pgh. 12, ‘electrical conductor’) that controls transmission and reception functions of the repeater antenna.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyadjieff in view of Reed et al. (20160237811 – Reed).
Boyadjieff teaches at least one of the first drill pipe and the second drill pipe, but is silent on at least one of an accelerometer and a gyroscope to monitor movements of at least one of the first drill pipe and the second drill pipe. Reed discloses use of an accelerometer and a gyroscope with drill pipe (i.e., pghs.17, 19). It would have been obvious to one of ordinary skill in the art to try the tool of Boyadjieff with use of an accelerometer and a gyroscope, as taught by Reed to monitor movements of at least one of the first drill pipe and the second drill pipe.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,995,560. Although the claims at issue are not identical, they are not patentably distinct from each other because the listed claims of the present invention are fully encompassed by the listed claims of the reference patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676